Citation Nr: 1628060	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  13-06 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an effective date prior to May 10, 1993 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

The Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from January 1963 to January 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2011 by the Regional Office (RO) of the Department of Veterans Affairs located in White River Junction, Vermont.


FINDING OF FACT

The instant appeal stems from the Veteran's assertion of a "freestanding" claim seeking an effective date prior to May 10, 1993 for the grant of service connection for PTSD.


CONCLUSION OF LAW

The Board has no authority to adjudicate a freestanding claim for an effective date prior to May 10, 1993 for the grant of service connection for PTSD.  38 U.S.C.A. §§ 7105 (West 2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran, who was awarded service connection for PTSD with an effective date of May 10, 1993 in an unappealed December 1993 rating decision (pursuant to his initial service connection claim for PTSD), asserts that he is entitled to an effective date commensurate with his separation from service, based on medical evidence that he experienced the symptoms of combat-related PTSD since his discharge from service.  

As an initial matter, the Board notes that because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

With regard to the criteria for determining effective dates, section 5110(a) of title 38 of the United States Code provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

In the instant case, the Veteran submitted an initial formal service connection claim form in October 1971, at which time he sought service connection for a skin disorder and the residuals of an abscess on his leg, both of which were treated during service.  The Veteran did not submit any correspondence referencing his psychiatric state until he submitted a correspondence, received on May 14, 1993, referencing his in-patient hospitalization for PTSD symptoms as of May 10, 1993.  A VA Medical Center report of hospitalization, generated on May 11, 1993, also referenced the Veteran's hospitalization admission on May 10, 1993.  Thereafter, the RO granted service connection for PTSD in a December 1993 rating decision, assigning an effective date of May 10, 1993, the date the VA was first advised of the Veteran's service-related PTSD.  

Significantly, the Veteran did not initiate an appeal of this December 1993 rating decision granting service connection for PTSD, to include the assigned effective date, nor did he submit any evidence relevant to such a claim within one year of the issuance of this rating decision.  Accordingly, the decisions therein, to include the assigned effective date, became final.  38 C.F.R. § 20.1103.  Absent an appeal of that decision many years ago, the only means of overcoming the finality of the December 1993 rating decision is to attack it collaterally by establishing that the assignment of the May 1993 effective date was the product of clear and unmistakable error (CUE).  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a). 

However, the Veteran has not filed a request to revise the December 1993 rating decisions based on CUE, even with a sympathetic reading of the record.  Indeed, the Veteran has not asserted that he submitted a service connection claim for PTSD prior to May 1993, thereby providing a basis for the assignment of an earlier effective date.  Rather, the Veteran merely asserts that because he experienced PTSD symptoms since service, as reflected in an October 1994 letter authored by the Veteran's former Vet Center treating psychologist, he should be awarded service connection for PTSD commensurate with the onset of his service-related psychiatric disorder.

The Board finds the Veteran's assertions to be sympathetic, as this 1994 letter reflects that the Veteran did indeed experience PTSD symptoms since his discharge from service in 1967 but did not receive any related treatment until many years after service, due, at least in part, to the lack of recognition by the medical community of PTSD as a psychiatric disorder until 1982 and because the Veteran was unaware that he could receive treatment for his PTSD symptoms.  However, when a disease or disability has been in existence prior to a claimant filing a related claim, it is not the date of onset of a disease or disability that governs the assignment of the effective date, but rather the date of receipt of a claim for benefits for such disease or disability, as VA is only legally authorized to issue compensation for service-connected disabilities once VA has been notified of the existence of a service-related disease or disability.  

As the December 1993 rating decision assigning a May 1993 effective date for the grant of service connection for PTSD is final, and as the Veteran has not asserted that the assignment of that effective date was clearly and unmistakably erroneous, the Veteran's current claim seeking an earlier effective date is properly characterized as a "freestanding" earlier effective date.   However, a freestanding claim for an earlier effective date is not a proper claim subject to adjudication., as the time for challenging an assigned effective date is within one year of the assignment of that effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  This is so because the date of a subsequent earlier effective date "claim" would be later than any earlier claim thereby making it a legal impossibility of succeeding as effective dates are generally assigned no earlier than date of claim.  The appropriate remedy is to dismiss such a freestanding claim, because it cannot be legally entertained.  Id.  Accordingly, the Veteran's claim lacks legal merit, and the claim must be dismissed.  


ORDER

The claim of entitlement to an effective date prior to May 10, 1993 for the grant of service connection for PTSD is dismissed.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


